DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 25-26) in the reply filed on 18 March 2021 is acknowledged. Claims 14-24 are hereby withdrawn from consideration.
Claim Objections
Claims 7-10 are objected to because of the following informalities: “the carbon particles” should be amended to -the porous carbon particles-.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: “the composite based sensor” in lines 3 and 4 should be amended to -the conductive polymer based sensor-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the carbon component" in line 1. There is insufficient antecedent basis for this limitation in the claim. This claim will be treated as being dependent upon claim 4.
Claim 6 recites the limitation "the porous carbon particles" in line 1. There is insufficient antecedent basis for this limitation in the claim. This claim will be treated as being dependent upon claim 5.
Regarding claim 25, the claim recites the limitation “a signal provided by the conductive polymer composite based sensor” in lines 7-8 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “signal from the conductive polymer composite” as set forth in lines 5-6 in the claim. For purposes of examination, this will be treated as being the same as the “signal from the conductive polymer composite” as set forth in lines 5-6 in the claim.
Claims 7-10 and 26 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20120266685) (“Choi”) in view of Van Den Ende et al. (US 20180242851) (“Van Den Ende”).
Regarding claim 1, Choi teaches a conductive polymer composite based sensor (see Figs. 1A-1B), comprising: a substrate (see polymer base 105), and a sensor 
Van Den Ende teaches an electroactive polymer sensor (see Figs. 1-3) wherein the piezoelectric polymers that are used are pre-strained in the strain direction of use (see [0013]). Therefore, it would have obvious to one of ordinary skill in the art before the time of filing to have modified the sensor material as taught by Choi to be pre-strained when taken in light of Van Den Ende, the motivation being to provide the additional benefit of better molecular alignment of the sensor material, thereby providing for additional sensitivity in the strain direction (see Van Den Ende [0013]).
Regarding claim 2, Choi fails to teach wherein the substrate is a catheter, however Van Den Ende further teaches application of the electroactive polymer sensor to catheters with a steerable tip (see Van Den Ende [0176]). Therefore it would have been further obvious to one of ordinary skill in the art before the time of filing to have applied the modified conductive polymer composite based sensor as taught by Choi in view of Van Den Ende to a catheter substrate when taken in light of Van Den Ende, the 
Regarding claim 3, Choi further teaches wherein the insulating polymer matrix is a silicone elastomer (see “silicone elastomer” in the polymer matrix materials of [0019]).
Regarding claim 4, Choi further teaches wherein the electrically conductive component is a carbon component (see “carbon”, [0018]).
Regarding claim 12, Choi in view of Van Den Ende further teaches wherein the sensor is configured to measure force, pressure, strain, movement, acceleration, vibration and/or changes thereof (the sensor as taught by Choi in view of Van Den Ende is considered as capable of measuring the claimed variables by virtue of its construction and described use in measuring minute forces; see Choi [0021], for example).
Regarding claim 25, Choi in view of Van Den Ende teaches a detection unit, comprising: a conductive polymer composite based sensor according to claim 1 (see rejection of claim 1 above); a conductor (see Choi: ends of the conductive pattern that extend out of the substrate; see Figs. 2A-2B, 2F-2H, or contacts 315 in Fig. 3A; “electrical terminals” in [0021]); and a processing element (see Choi [0021]); wherein the conductor is configured for transferring a signal from the conductive polymer composite to the processing element (see Choi [0021]), and wherein the processing element is configured to process a signal provided by the conductive polymer composite based sensor (see Choi [0021]).
Regarding claim 26, Choi further teaches wherein the conductive polymer composite based sensor is a piezoresistive sensor (the sensor changes electrical .

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Van Den Ende and in further view of Neumann et al. (WO 2015/189030) (“Neumann”) with citations being in reference to US equivalent (US 2017/0141405) as an English translation.
Regarding claim 5, Choi in view of Van Den Ende further teaches wherein the carbon component comprises carbon particles (see Choi: “particles” in [0018], however nanotubes, nanowires, and flakes are also broadly considered particles as well). However, Choi in view of Van Den Ende fails to teach wherein the carbon particles are porous as claimed.
Neumann teaches a porous, graphitized particulate carbon material (see Abstract) comprising a graphite-like layer structure that is electrically conductive (see [0065] and [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrically conductive carbon component as taught by Choi in view of Van Den Ende to be a porous, graphitized carbon material in light of Neumann, the motivation being to provide the additional benefits of increased electrical conductivity and high corrosion resistance (see Neumann [0065]).
Regarding claim 6, Choi in view of Van Den Ende fails to teach wherein the porous carbon particles have a total pore volume between 0.7 and 3.5 cm3/g. However, Neumann further teaches a cumulative pore volumes between 1.93, 2.1, and 2.27 cm3/g depending on pore size distribution (see Neumann [0152], Fig. 3). Therefore, it would have been obvious to one of in the art before the time of filing to optimize the total pore volume to between 0.7 and 3.5 cm3/g when taken in light of Neumann for the purpose of optimizing the electrical conductivity of the material (see Neumann [0071] and [0151]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claims 7-9, Choi in view of Van Den Ende fails to teach wherein the porous carbon particles comprise macropores and mesopores, wherein the macropores have a size between 50 and 1000 nm and a macropore volume between 0.6 and 2.4 cm3/g, and wherein the mesopores have a size between 10 and 50 nm and a mesopore volume between 0.05 and 0.2 cm3/g. However, Neumann further teaches macropore diameter sizing of >50 nm (see [0056] and [0152]) and mesopore diameter sizing of 2-50 nm (see [0056] and [0152]) and particular pore volume distribution between the macropores and mesopores (see [0048] and [0152]). Therefore, it would have been obvious to one of in the art before the time of filing to optimize the sizing and volume distribution for the macropores and mesopores to within the claimed ranges when taken in light of Neumann for the purpose of optimizing the electrical conductivity of the material (see Neumann [0071] and [0151]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 10, Neumann further teaches wherein the porous carbon particles comprise essentially no micropores with a size smaller than 2 nm (see “During graphitization micropores disappear”, [0059]).
Regarding claim 11, Choi in view of Van Den Ende fails to teach wherein the carbon component is graphitized to a graphitization degree between 60 and 80%. However, Neumann further teaches use of a high graphitization degree of 69.67% or more (see [0106]). Therefore, it would have been obvious to one of in the art before the time of filing to optimize the graphitization degree to within the claimed ranges when taken in light of Neumann for the purpose of optimizing the stability and corrosion resistance of the carbon structure (see Neumann [0065] and [0107]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Van Den Ende and in further view of Kastelein et al. (US 20100069733) (“Kastelein”).
Regarding claim 13, Choi in view of Van Den Ende teaches the limitations of claim 1 and further teaches application of the sensor to a catheter (see rejection of claim 2 above), however Choi in view of Van Den Ende fails to teach wherein the sensor is configured as an electrophysiological ablation catheter.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US 20140118884) teaches a porous carbon material having specific macropore, mesopore, and micropore sizes (see [0010]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794